Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: None of the prior art of record disclosed or reasonably suggested a linear vibration motor, including: a shell with a first receiving space; a vibrator in the shell; a stator in the shell; one of the vibrator and the stator including a solenoid; the other of the vibrator and the stator including a magnetic circuit structure, the magnetic circuit structure having a first magnet and a second magnet respectively arranged at two ends of the solenoid, a third magnet and a fourth magnet respectively arranged on two sides of the solenoid; a magnetic conductive frame including a second receiving space, a rectangular bottom wall arranged parallel to a vibration direction of the vibrator, a side wall extending from a periphery of the bottom wall, and a through hole penetrating the bottom wall; wherein the bottom wall comprises two first sides arranged opposite to each other and two second sides connected to the first side and arranged opposite to each other; the side wall comprises a first side wall extending from the first side in a direction perpendicular to the vibration direction, a second side wall extending from the second side in the direction perpendicular to the vibration direction, a third side wall extending from two sides of the through hole in the direction perpendicular to the vibration direction for being parallel to the second side wall; and the first magnet and the second magnet are respectively fixed on inner surface of the two third side walls, and the third magnet and the fourth magnet are respectively fixed on inner surface of the two first side walls.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987. The examiner can normally be reached Monday-Friday, 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/Primary Examiner, Art Unit 2837